Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the application filed on 05/28/2020. Currently, claims 1-12 are pending in the application.
  

Claim Objections

Claim 9 is objected to because of the following informalities: Where it recites “The at least” in line 2 should be “the at least”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Where it recites “alight” in line 4 should be “a light”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK (US 20170207277 A1).

Regarding claim 1, Figure 14 of PARK discloses a display device, comprising: 
a display substrate (110+DD); 
a first cover plate (ECL) on a side of the display substrate; and 
at least one support layer (CFL+120) on a side of the first cover plate distal to the display substrate; 
wherein each of the at least one support layer comprises a support structure (CFL) and a second cover plate (120), the second cover plate (120) is on a side of the support structure (CFL) distal to the first cover plate, and the support structure (CFL) is configured to support the second cover plate (120).



Regarding claim 2, Figure 14 of PARK discloses that the display device according to claim 1, wherein the at least one support layer comprises only one support layer, and the support structure (CFL) is between the first cover plate (ECL) and the second cover plate (120).

Regarding claim 3, Figure 14 of PARK discloses that the display device according to claim 2, wherein each of the support layers comprises a plurality of support structures (CFL on both side of 120) spaced apart from each other.

Regarding claim 4, Figure 14 of PARK discloses that the display device according to claim 3, wherein the display substrate (110+DD) comprises a base substrate (SUB), a pixel definition layer (PDL) for defining a plurality of pixel regions (OL region), and a plurality of spacers (SP), and each of the plurality of pixel regions is formed with a first electrode (AE), a light emitting layer (OL) and a second electrode (CE, [0079]) therein, the first electrode is on a side of the base substrate, the pixel definition layer is on the same side of the base substrate as the first electrode, the light emitting layer is on a side of the first electrode distal to the base substrate (SUB), the plurality of spacers (SP) are on a side of the pixel definition layer distal to the base substrate, the second electrode (CE) is on a side of the pixel definition layer, the plurality of spacers and the light emitting layer distal to the base substrate, and the first cover plate is on a side of the second electrode distal to the base substrate.

Regarding claim 5, Figure 14 of PARK discloses that the display device according to claim 4, wherein orthographic projections of the plurality of support structures (CFL) on the base 

Regarding claim 8, Figure 14 of PARK discloses a method for manufacturing a display device, comprising: 
forming a first cover plate (ECL) on a side of a display substrate (110+DD); and 
forming at least one support layer each comprising a support structure (CFL) and a second cover plate (120) on a side of the first cover plate distal to the display substrate, such that the second cover plate (120) is on a side of the first cover plate (ECL) distal to the display substrate, and the support structure is configured to support the second cover plate.

Regarding claim 9, Figure 14 of PARK discloses that the method according to claim 8, wherein the at least one support layer (CFL) comprises only one support layer; and 
forming the at least one support layer on the side of the first cover plate (ECL) distal to the display substrate comprises: forming a plurality of support structures (CFL) spaced from each other on a side of the first cover plate distal to the display substrate; and 
forming the second cover plate (120) on a side of the plurality of support structures distal to the display substrate (110+DD).



Regarding claim 10, Figure 14 of PARK discloses that the method according to claim 9, wherein forming the plurality of support structures (CFL) spaced from each other on the side of 

Regarding claim 11, Figure 14 of PARK discloses that the method according to claim 10, further comprising: 
forming the display substrate comprising a base substrate (SUB), a pixel definition layer (PDL) for defining a plurality of pixel regions (OL region), and a plurality of spacers (SP), each of the plurality of pixel regions being formed with a first electrode (AE), a light emitting layer (OL), and a second electrode (CE) therein, such that: the first electrode (AE) is on a side of the base substrate (SUB), the pixel definition layer is on the same side of the base substrate as the first electrode, the light emitting layer (OL) is on a side of the first electrode distal to the base substrate, the plurality of spacers are on a side of the pixel definition layer distal to the base substrate, the second electrode (CE) is on a side of the pixel definition layer, the plurality of spacers and the light emitting layer distal to the substrate, and the first cover plate (ECL) is on a side of the second electrode distal to the base substrate, and forming the plurality of support structures (SP) spaced from each other on the side of the first cover plate distal to the display substrate further comprises: 
forming the plurality of support structures (CFL) such that orthographic projections of the plurality of support structures on the base substrate and orthographic projections of the plurality of spacers on the base substrate overlap with each other in a one-to-one correspondence, and the orthographic projections of the plurality of support structures (CFL) on the base substrate and the .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being obvious over PARK (US 20170207277 A1).

Regarding claim 7, Park does not explicitly teach that the display device according to claim 1, wherein the support structure (CFL) has a thickness in a range of 500 nm to 2000 nm.


However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general In re Aller, 105 USPQ 233.


Allowable Subject Matter

Claims 6 and 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 6 and 12, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a display device or method of making a display device, wherein the plurality of support structures are made of the same material as a material of the plurality of spacers in combination with other limitations of the claims they depend on.

Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        03/11/2022